Citation Nr: 0611501	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ophthalmic 
migraines, previously described as narcolepsy and blackouts.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board finds the veteran's August 2005 VA 
Form 9 and personal hearing testimony clarified the issues on 
appeal and withdrew the appeal as to the issue of entitlement 
to service connection for heart murmurs.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  There is no competent evidence of a present disability 
manifested by symptoms including ophthalmic migraines, 
narcolepsy, or blackouts.

3.  There is no competent evidence of a present disability 
manifested by vision problems.
CONCLUSIONS OF LAW

1.  A chronic disability manifested by symptoms including 
ophthalmic migraines, narcolepsy, or blackouts was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A chronic disability manifested by vision problems was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claims addressed in this 
decision by correspondence dated in April 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  Service medical records and all identified 
evidence relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to these matters and because these 
claims are being denied any other notice requirements are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these service connection claims 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds there is 
no competent evidence of a present disability manifested by 
symptoms including ophthalmic migraines, narcolepsy, or 
blackouts and no competent evidence of a present disability 
manifested by vision problems.  The veteran's service medical 
records are entirely negative for complaint, treatment, or 
diagnosis pertinent to the present claims.  Although 
statements, personal hearing testimony, and treatment records 
show he has asserted that he has chronic disabilities as a 
result of an incident when he nearly drowned during service, 
there is no competent evidence indicating that he has any 
present disabilities were incurred as a result of service.  
VA examinations in May 2003, in essence, found no evidence of 
neurologic or ophthalmologic disabilities.

While the veteran may sincerely believe that he is actually 
afflicted with ophthalmologic and neurologic (sleep) 
disorders, and that the claimed disorders were incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds that 
entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against these claims. 


ORDER

Entitlement to service connection for ophthalmic migraines, 
previously described as narcolepsy and blackouts, is denied.

Entitlement to service connection for vision problems is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his remaining claim and of which parties were 
expected to provide such evidence by correspondence dated in 
April 2003.  In light of the Court's decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).

In this case, the veteran claims, in essence, that he was 
released from service early for unknown reasons and reported 
that he had been hospitalized in December 1981 before leaving 
Panama.  The service department has verified his discharge 
under honorable conditions in May 1982, but provided no 
information as to the reasons for discharge.  Records also 
indicate the veteran was hospitalized at a VA medical 
facility in Ohio in approximately 1985 or 1986 and that there 
has been no attempt to obtain any records of that treatment.  
A May 2003 VA psychiatric examiner noted it was as likely as 
not that the veteran's mental disturbance became more acute 
in the context of the structure of military life; however, it 
was also noted that the veteran's claims file had not been 
available for review.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

The Federal Circuit has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.  Therefore, the Board finds 
additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining service 
connection claim, (2) of the information 
and evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  These notice requirements 
are to be applied to all elements of the 
claim.

2.  Appropriate efforts should be taken to 
obtain the veteran's service personnel 
records and any additional evidence 
related to his discharge.

3.  The veteran should be requested to 
identify any additional existing VA or 
non-VA medical records pertinent to his 
remaining service connection claim.  After 
he has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  

Appropriate efforts should be taken to 
obtain any available records of VA 
hospital treatment in Ohio in 
approximately 1985 or 1986.  The veteran 
and his representative are to be notified 
of any unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

4.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present psychiatric disorders as a result 
of service.  If it is determined that a 
psychiatric disorder clearly and 
unmistakably existed prior to service an 
opinion addressing whether the disorder 
was aggravated beyond the natural progress 
of the disorder must be provided.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


